The State of




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          October 2, 2014

                                       No. 04-14-00361-CR

                                   Anthony John SEQUIERA,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the County Court at Law No. 7, Bexar County, Texas
                                   Trial Court No. 445586
                           Honorable Genie Wright, Judge Presiding


                                          ORDER

        The appellant’s brief was originally due to be filed on September 1, 2014. The
appellant’s first motion for extension of time was granted, extending the deadline for filing the
brief to October 2, 2014. On October 1, 2014, the appellant filed a motion requesting an
additional extension of time to file the brief until November 3, 2014, for a total extension of sixty
days. The motion is GRANTED. THIS IS THE FINAL EXTENSION OF TIME THAT
THE APPELLANT WILL BE GRANTED. The Appellant’s brief must be filed by November
3, 2014.

                                                      _________________________________
                                                      Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of October, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court